         Case 2:19-cv-00509-DBP Document 27 Filed 11/12/19 Page 1 of 3




DANIEL D. HILL (5202)
DAVID L. PINKSTON (6630)
MATTHEW B. PURCELL (15230)
SNOW CHRISTENSEN & MARTINEAU
10 Exchange Place, Suite 1100
P.O. Box 45000
Salt Lake City, Utah 84145-5000
Telephone: (801) 521-9000
Fax: (801) 363-0400
ddh@scmlaw.com
dlp@scmlaw.com
mbp@scmlaw.com

Attorneys for Defendants Navient Corporation and Navient Solutions, LLC

                       IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH – CENTRAL DIVISION


 NELLIE H. CHRISTENSEN, MARC
 FUTTERMAN, GREGORY R. WILSON, on
                                                 NOTICE OF APPEARANCE OF
 behalf of themselves and all others similarly
                                                 COUNSEL
 situated,
                       Plaintiffs,
   vs.


                                                 Civil No. 2:19CV00509
 ELISABETH DEVOS, in her official capacity
 as Secretary of Education, the UNITED           Magistrate Judge Dustin B. Pead
 STATES DEPARTMENT OF EDUCATION,
 NAVIENT CORPORATION, NAVIENT
 SOLUTIONS, LLC, NAVIENT
 CORPORATION, NELNET SERVICING,
 LLC, PENSYLVANIA HIGHER
 EDUCATION ASSISTANCE AGENCY
 (PHEAA) dba FEDLOAN SERVICING, AND
 UTAH HIGHER EDUCATION
 ASSISTANCE AUTHORITY (UHEAA),
                       Defendants.
         Case 2:19-cv-00509-DBP Document 27 Filed 11/12/19 Page 2 of 3




       PLEASE TAKE NOTICE that David L. Pinkston, of and for the law firm of Snow

Christensen & Martineau, hereby enters his appearance as counsel for Defendants Navient

Corporation and Navient Solutions, LLC (collectively “Navient”), and requests service upon him

of all pleadings, notices and other matters required or permitted to be made upon the Defendants

in the above-referenced matter.

       DATED this 12th day of November, 2019.
                                            SNOW CHRISTENSEN & MARTINEAU

                                            /s/ David L. Pinkston
                                            DANIEL D. HILL
                                            DAVID L. PINKSTON
                                            MATTHEW B. PURCELL
                                            Attorneys for Defendants Navient Corporation and
                                            Navient Solutions, LLC




                                               2
            Case 2:19-cv-00509-DBP Document 27 Filed 11/12/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the attached NOTICE OF APPEARANCE

OF COUNSEL in Case No. 2:19CV00509 before the United States District Court, State of Utah,

was served upon the parties listed below via electronic notification from the court, on the 12th day

of November, 2019.

Counsel for Plaintiffs
Steven A. Christensen
Cameron S. Christensen
CHRISTENSEN YOUNG & ASSOCIATES, PLLC
9980 South 300 West, #200
Sandy, UT 84070
steven@christensenyounglaw.com
cameron@christensenyounglaw.com

Counsel for Defendant Pennsylvania Higher Education Assistance Agency dba FedLoan
Servicing
Tyler M. Hawkins
BALLARD SPAHR, LLP
201 South Main Street, Ste. 800
Salt Lake City, UT 84111
hawkinst@ballardspahr.com


                                                     /s/ Erin Casaday
                                                     Legal Assistant




4839-8433-6556, v. 1




                                                 3
